 1   LAQUER, URBAN, CLIFFORD & HODGE LLP
 2
     Marija Kristich Decker, State Bar No. 207387
      Email: Decker@luch.com
 3   225 South Lake Avenue, Suite 200
 4
     Pasadena, California 91101-3030
     Tel: (626) 449-1882 | Fax: (626) 449-1958
 5
 6   Counsel for Plaintiffs, Trustees of the
     Operating Engineers Pension Trust, et al.
 7
 8                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11   TRUSTEES OF THE OPERATING                       CASE NO.: 5:19-cv-00577-JGB-KK
12   ENGINEERS PENSION TRUST,
     TRUSTEES OF THE OPERATING                       ASSIGNED TO THE HONORABLE
13   ENGINEERS HEALTH AND WELFARE                    JESUS G. BERNAL
14   FUND, TRUSTEES OF THE OPERATING
     ENGINEERS VACATION-HOLIDAY
15   SAVINGS TRUST, TRUSTEES OF THE
16   OPERATING ENGINEERS TRAINING
     TRUST, TRUSTEES OF THE
17   OPERATING ENGINEERS LOCAL 12                    JUDGMENT
18   DEFINED CONTRIBUTION TRUST,
     FUND FOR CONSTRUCTION
19   INDUSTRY ADVANCEMENT,
20   ENGINEERS CONTRACT COMPLIANCE
     COMMITTEE FUND, CONTRACT
21   ADMINISTRATION FUND, SOUTHERN
22   CALIFORNIA PARTNERSHIP FOR JOBS
     FUND, and OPERATING ENGINEERS
23   WORKERS COMPENSATION TRUST,
24
                 Plaintiffs,
25
26         v.
27   AGGTECH, INC., a California corporation,
28
                 Defendant.
                                                 1
     JUDGMENT                                                                  JUDGMENT
 1         This action having been commenced on April 1, 2019, and the Court having
 2   approved the stipulation for entry of judgment in favor of plaintiffs Trustees of the
 3   Operating Engineers Pension Trust, et al, and against defendant Aggtech, Inc., a
 4   California corporation, and for good cause shown,
 5         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
 6   Plaintiffs, Trustees of the Operating Engineers Pension Trust, Trustees of the Operating
 7   Engineers Health and Welfare Fund, Trustees of the Operating Engineers Vacation-
 8   Holiday Savings Trust, Trustees of the Operating Engineers Training Trust, Trustees of
 9   the Operating Engineers Local 12 Defined Contribution Trust, Fund for Construction
10   Industry Advancement, Engineers Contract Compliance Committee Fund, Contract
11   Administration Fund, Southern California Partnership for Jobs Fund, and Operating
12   Engineers Workers Compensation Trust shall recover from defendant Aggtech, Inc., a
13   California corporation, the principal amount of $28,000.00, together with pre-judgment
14   and post-judgment interest at the rate of 8% per annum accruing from June 1, 2019,
15   until the judgment is paid in full.
16
17   Dated: July 11, 2019              ____________________________________
18
                                       UNITED STATES DISTRICT JUDGE

19
20
21
22
23
24
25
26
27
28

                                                2
     JUDGMENT                                                                        JUDGMENT
